MEMORANDUM **
Vicente Arturo Bernal appeals from the 87-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bernal contends that the district court committed plain error when it ordered him to abstain from using alcohol during his supervised release period. We conclude that the district court’s imposition of the challenged condition survives plain error review. See United States v. Sales, 476 F.3d 732, 735-36 (9th Cir.2007); see also United States v. Vega, 545 F.3d 743, 747 (9th Cir.2008) (recognizing that a condition of supervised release which required the appellant to abstain from using any intoxicating substance was part of an integrated rehabilitative scheme).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.